          Case 3:19-cv-00259-DCG Document 12 Filed 03/30/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

 WILLIAM APODACA-FISK,                              §
                                                    §
                 Plaintiff,                         §
 v.                                                 §             EP-19-CV-00259-DCG
                                                    §
 GREG ALLEN, in his official capacity as            §
 Chief of the El Paso Police Department and         §
 JOHN DOE, an El Paso Police Department             §
 Officer in his individual capacity,                §
                                                    §
                 Defendants.                        §

                                   ORDER TO SHOW CAUSE

       On this day, the Court sua sponte considered the above-captioned cause. Pursuant to the

Court’s “Scheduling Order” (ECF No. 11), filed on February 24, 2020, “[a] report in compliance

with Local Rule CV-88(b) shall be filed with the Court.” ECF No. 11 at 1. To date, however,

the parties have failed to file this report within the deadline set by the Court.

       Accordingly, IT IS HEREBY ORDERED that the parties SHALL SHOW CAUSE in

writing, by Monday, April 6, 2020, as to why they failed to file a report in compliance with

Local Rule CV-88(b).

       IT IS FURTHER ORDERED that the parties shall FILE by Monday, April 6, 2020, a

report in compliance with Local CV-88(b).

       THE COURT CAUTIONS THAT FURTHER FAILURE COMPLY WITH THE

COURT’S ORDERS, INCLUDING THIS ONE, MAY RESULT IN SANCTIONS.

       So ORDERED and SIGNED this 30th day of March 2020.



                                                   ____________________________________
                                                   DAVID C. GUADERRAMA
                                                   UNITED STATES DISTRICT JUDGE
